

Exhibit 10.1

Published CUSIP: 31187BAA3
Revolving Credit CUSIP: 31187BAB1
    
 



$500,000,000
CREDIT AGREEMENT
dated as of May 1, 2015,
by and among

FASTENAL COMPANY
as Borrower,
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
WELLS FARGO SECURITIES, LLC,
as Lead Arranger and Book Manager


 






4834-0494-1091v13

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I DEFINITIONS
1


 
Section 1.1
Definitions
1


 
Section 1.2
Other Definitions and Provisions
23


 
Section 1.3
Accounting Terms
24


 
Section 1.4
UCC Terms
24


 
Section 1.5
Rounding
24


 
Section 1.6
References to Agreement and Laws
24


 
Section 1.7
Times of Day
25


 
Section 1.8
Letter of Credit Amounts
25


 
Section 1.9
Guaranty Obligations
25


 
Section 1.10
Covenant Compliance Generally
25


 
 
 
 
Article II REVOLVING CREDIT FACILITY
25


 
Section 2.1
Revolving Credit Loans
25


 
Section 2.2
Swingline Loans
25


 
Section 2.3
Procedure for Advances of Revolving Credit Loans and Swingline Loans
27


 
Section 2.4
Repayment and Prepayment of Revolving Credit and Swingline Loans
28


 
Section 2.5
Permanent Reduction of the Revolving Credit Commitment
29


 
Section 2.6
Termination of Revolving Credit Facility
30


 
 
 
 
Article III LETTER OF CREDIT FACILITY
30


 
Section 3.1
L/C Commitment
30


 
Section 3.2
Procedure for Issuance of Letters of Credit
31


 
Section 3.3
Commissions and Other Charges
31


 
Section 3.4
L/C Participations
32


 
Section 3.5
Reimbursement Obligation of the Borrower
33


 
Section 3.6
Obligations Absolute
33


 
Section 3.7
Effect of Letter of Credit Application
34


 
Section 3.8
Letters of Credit Issued for Subsidiaries
34


 
 
 
 
Article IV GENERAL LOAN PROVISIONS
34


 
Section 4.1
Interest
34


 
Section 4.2
Notice and Manner of Conversion or Continuation of Loans
36


 
Section 4.3
Fees
37


 
Section 4.4
Manner of Payment
37


 
Section 4.5
Evidence of Indebtedness
38


 
Section 4.6
Adjustments
38


 
Section 4.7
Obligations of Lenders
39


 
Section 4.8
Changed Circumstances
40


 
Section 4.9
Indemnity
41


 
Section 4.10
Increased Costs
42


 
Section 4.11
Taxes
43




4834-0494-1091v13    i

--------------------------------------------------------------------------------






 
Section 4.12
Mitigation Obligations; Replacement of Lenders
47


 
Section 4.13
Cash Collateral
49


 
Section 4.14
Defaulting Lenders
49


 
 
 
 
Article V CONDITIONS OF CLOSING AND BORROWING
52


 
Section 5.1
Conditions to Closing and Initial Extensions of Credit
52


 
Section 5.2
Conditions to All Extensions of Credit
55


 
 
 
 
Article VI REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
56


 
Section 6.1
Organization; Power; Qualification
56


 
Section 6.2
Authorization Enforceability
56


 
Section 6.3
Ownership
56


 
Section 6.4
No Conflict; Government Consent
56


 
Section 6.5
Financial Statements
57


 
Section 6.6
Material Adverse Change
57


 
Section 6.7
Taxes
57


 
Section 6.8
Litigation and Guaranty Obligations
57


 
Section 6.9
ERISA
58


 
Section 6.10
Regulation U
58


 
Section 6.11
Compliance With Laws
58


 
Section 6.12
Environmental Matters
58


 
Section 6.13
Investment Company Act
58


 
Section 6.14
No Default
59


 
Section 6.15
Intellectual Property Matters
59


 
Section 6.16
Employee Relations
59


 
Section 6.17
Burdensome Provisions
59


 
Section 6.18
Anti-Terrorism; Anti-Money Laundering
59


 
Section 6.19
Disclosure
59


 
Section 6.20
Insurance
60


 
 
 
 
Article VII AFFIRMATIVE COVENANTS
60


 
Section 7.1
Financial Statements
60


 
Section 7.2
Certificates; Other Reports
61


 
Section 7.3
Notice of Material Events
62


 
Section 7.4
Use of Proceeds
63


 
Section 7.5
Conduct of Business
63


 
Section 7.6
Taxes
63


 
Section 7.7
Insurance
63


 
Section 7.8
Books and Records; Inspection
64


 
Section 7.9
Maintenance of Property and Licenses
64


 
Section 7.10
Compliance with Laws and Approvals
64


 
Section 7.11
Compliance with ERISA
64


 
Section 7.12
Additional Subsidiaries; Further Assurances
65


 
Section 7.13
Post Closing Matters
65




4834-0494-1091v13    ii

--------------------------------------------------------------------------------






Article VIII NEGATIVE COVENANTS
65


 
Section 8.1
Indebtedness
65


 
Section 8.2
Merger
66


 
Section 8.3
Sale of Assets
67


 
Section 8.4
Investments
67


 
Section 8.5
Liens
68


 
Section 8.6
Restricted Payments
69


 
Section 8.7
Hedge Agreements
70


 
Section 8.8
Changes in Fiscal Periods
70


 
Section 8.9
No Further Negative Pledges; Restrictive Agreements
70


 
Section 8.10
Financial Covenants
71


 
 
 
 
Article IX DEFAULT AND REMEDIES
72


 
Section 9.1
Events of Default
72


 
Section 9.2
Remedies
74


 
Section 9.3
Rights and Remedies Cumulative; Non-Waiver; etc
75


 
Section 9.4
Crediting of Payments and Proceeds
75


 
Section 9.5
Administrative Agent May File Proofs of Claim
76


 
 
 
 
Article X THE ADMINISTRATIVE AGENT
77


 
Section 10.1
Appointment and Authority
77


 
Section 10.2
Rights as a Lender
78


 
Section 10.3
Exculpatory Provisions
78


 
Section 10.4
Reliance by the Administrative Agent
79


 
Section 10.5
Delegation of Duties
79


 
Section 10.6
Resignation of Administrative Agent
80


 
Section 10.7
Non-Reliance on Administrative Agent and Other Lenders
81


 
Section 10.8
No Other Duties, etc
81


 
Section 10.9
Guaranty Matters
81


 
Section 10.10
Hedge Agreements and Cash Management Agreements
82


 
 
 
 
Article XI MISCELLANEOUS
82


 
Section 11.1
Notices
82


 
Section 11.2
Amendments, Waivers and Consents
84


 
Section 11.3
Expenses; Indemnity
86


 
Section 11.4
Right of Setoff
88


 
Section 11.5
Governing Law; Jurisdiction, Etc
89


 
Section 11.6
Waiver of Jury Trial
90


 
Section 11.7
Reversal of Payments
90


 
Section 11.8
Injunctive Relief
90


 
Section 11.9
Accounting Matters
91


 
Section 11.10
Successors and Assigns; Participations
91


 
Section 11.11
Treatment of Certain Information; Confidentiality
95


 
Section 11.12
Performance of Duties
96




4834-0494-1091v13    iii

--------------------------------------------------------------------------------






 
Section 11.13
All Powers Coupled with Interest
96


 
Section 11.14
Survival
96


 
Section 11.15
Titles and Captions
97


 
Section 11.16
Severability of Provisions
97


 
Section 11.17
Counterparts; Integration; Effectiveness; Electronic Execution
97


 
Section 11.18
Term of Agreement
98


 
Section 11.19
USA PATRIOT Act
98


 
Section 11.20
Independent Effect of Covenants
98


 
Section 11.21
No Advisory or Fiduciary Responsibility
98


 
Section 11.22
Inconsistencies with Other Documents
99








4834-0494-1091v13    iv

--------------------------------------------------------------------------------






EXHIBITS
 
 
Exhibit A-1
 
Form of Revolving Credit Note
Exhibit A-2
 
Form of Swingline Note
Exhibit B
 
Form of Notice of Borrowing
Exhibit C
 
Form of Notice of Account Designation
Exhibit D
 
Form of Notice of Prepayment
Exhibit E
 
Form of Notice of Conversion/Continuation
Exhibit F
 
Form of Officer’s Compliance Certificate
Exhibit G
 
Form of Assignment and Assumption
Exhibit H-1
 
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-2
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-3
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-4
 
Form of U.S. Tax Compliant Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
 
SCHEDULES
Schedule 1.1
-
Existing Letters of Credit
Schedule 6.3
-
Subsidiaries and Capitalization
Schedule 7.13
-
Post Closing Matters
Schedule 8.1
-
Existing Indebtedness
Schedule 8.5
-
Existing Liens




4834-0494-1091v13    v

--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of May 1, 2015, by and among FASTENAL COMPANY, a
Minnesota company, as Borrower, the lenders who are party to this Agreement and
the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means, with
respect to a specified Person, another Person (other than a Subsidiary of the
Borrower) that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.

4834-0494-1091v13

--------------------------------------------------------------------------------






“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
Anti-Terrorism Laws” has the meaning assigned thereto in Section 6.18.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Average Utilization:
 
 
 
Revolving Credit Loans
Pricing Level
Average
Utilization
Commitment
Fee
LIBOR +
Floating Rate +
I
20% or more
0.10%
0.95%
0.95%
II
Less than 20%
0.125%
0.95%
0.95%
 
 
 
 
 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) fifteen (15) Business Days after the end of such
fiscal quarter of the Borrower; provided that (a) the Applicable Margin shall be
based on Pricing Level I until the first Calculation Date occurring after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Average Utilization as of the last day of the most recently ended fiscal
quarter of the Borrower preceding the applicable Calculation Date. The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Margin shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.
As used herein, the term “Average Utilization” means during each fiscal quarter
of the Borrower, the average daily percentage equivalent to (a) the outstanding
balance of Revolving Credit Loans and L/C Obligations, divided by (b) the amount
of the Revolving Credit Commitment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.  
“Arranger” means Wells Fargo Securities, LLC, in its capacity as lead arranger
and bookrunner, and its successors.
“Article IX Subsidiary” means any Subsidiary which, as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 7.1, contributed 10% or more of the
Borrower’s Consolidated Net Worth for the period of four (4) consecutive fiscal
quarters ended on such date or of the Borrower’s consolidated total assets as of
such date; provided, however, that if more than three non-Article IX
Subsidiaries are subject to events, occurrences or actions covered by Article
IX, then, notwithstanding any Subsidiary’s portion of Consolidated Net Worth or
total assets, all Subsidiaries shall constitute Article IX Subsidiaries and all
Subsidiaries shall be subject to the Events of Default set forth in Article IX.

4834-0494-1091v13    2

--------------------------------------------------------------------------------






“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.10), and accepted by the Administrative Agent, in substantially
the form attached as EXHIBIT G or any other form approved by the Administrative
Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Borrower” means Fastenal Company, a Minnesota corporation.
“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in the jurisdiction described in “Governing Law” herein are
authorized or required by law to close.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries. Notwithstanding the foregoing, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) a Capital Lease under GAAP as in effect on the Closing Date,
shall not be treated as a Capital Lease solely as a result of the adoption after
the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

4834-0494-1091v13    3

--------------------------------------------------------------------------------






“Cash Equivalent Investment” means, collectively, (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, (d) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder;
(e) demand deposit accounts maintained in the ordinary course of business with
an FDIC insured financial institution, and (f) investment funds at least 95% of
the assets of which constitute cash or Cash Equivalent Investments of the kinds
described in clauses (a) through (e) of this definition.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party or any of its Subsidiaries, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a Credit Party or any of its Subsidiaries, in each case in its
capacity as a party to such Cash Management Agreement.
“Change in Control” means an event or series of events by which:
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than thirty
percent (30%) of the Capital Stock of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
Borrower or (ii) a majority of the members of the board of directors (or other
equivalent governing body) of Borrower shall not constitute Continuing
Directors.

4834-0494-1091v13    4

--------------------------------------------------------------------------------






“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period, and (iii) amortization, depreciation and other non-cash charges for
such period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future), and (iv) extraordinary losses during
such period (excluding extraordinary losses from discontinued operations), less
(c) interest income and any extraordinary gains during such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in

4834-0494-1091v13    5

--------------------------------------------------------------------------------






accordance with GAAP; provided, that in calculating Consolidated Net Income of
the Borrower and its Subsidiaries for any period, there shall be excluded
(a) the net income (or loss) of any Person (other than a Subsidiary which shall
be subject to clause (c) below), in which the Borrower or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash to the Borrower or any of its Subsidiaries
by dividend or other distribution during such period, (b) the net income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or any of its Subsidiaries or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries except to the extent included pursuant to
the foregoing clause (a), and (c) the net income (if positive) of any Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Borrower or any of its Subsidiaries of
such net income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary but only to the extent of
such prohibition.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, all as defined according to GAAP.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Funded Debt on such date to (b) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date.
“Continuing Directors” means, during any period of 24 consecutive months after
the Closing Date, individuals (i) who were members of the board of directors (or
equivalent governing body) of the Borrower at the beginning of such 24 month
period, or (ii) whose election or nomination for election to the board of
directors (or equivalent governing body) of the Borrower was approved by a vote
of a majority of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.  
“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or

4834-0494-1091v13    6

--------------------------------------------------------------------------------






participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date such Loans or participations were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 4.14(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender, the
Swingline Lender and each Lender.  
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to

4834-0494-1091v13    7

--------------------------------------------------------------------------------






the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), in whole or in
part, (c) provides for the scheduled payment of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is 91 days after the Revolving Credit Maturity Date; provided,
that if such Capital Stock is issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.10(b)(iii).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

4834-0494-1091v13    8

--------------------------------------------------------------------------------






“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “Minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or an ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 4.12(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.11(a), amounts with respect to such Taxes were payable either to such

4834-0494-1091v13    9

--------------------------------------------------------------------------------






Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.11(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 13, 2012 (as the same has been amended in writing prior to the Closing
Date), pursuant to which certain of the Lenders have agreed to make loans and
other financial accommodations available to the Borrower.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.
“Fee Letters” means individually and collectively, (i) the engagement letter
agreement dated April 16, 2015 between the Borrower and the Arranger; and (ii)
the fee letter agreement of even or approximate date herewith between the
Borrower and the Administrative Agent.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st.
“Floating Rate” means, at any time, LIBOR for an Interest Period of one month,
except during any period of time during which a notice delivered to the Borrower
under Section 4.8 shall remain in effect, such term shall mean the Prime Rate;
each change in the Floating Rate shall take effect simultaneously with the
corresponding change or changes in LIBOR or the Prime Rate.

4834-0494-1091v13    10

--------------------------------------------------------------------------------






“Floating Rate Loan” means any Loan bearing interest at a rate based upon the
Floating Rate as provided in Section 4.1(a).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Indebtedness of the Borrower and its Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase

4834-0494-1091v13    11

--------------------------------------------------------------------------------






or payment of) such Indebtedness or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or any of its Subsidiaries permitted under Article
VII, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent or (b) at the time it (or its Affiliate)
becomes a Lender (including on the Closing Date), is a party to a Hedge
Agreement with a Credit Party or any of its Subsidiaries, in each case in its
capacity as a party to such Hedge Agreement.

4834-0494-1091v13    12

--------------------------------------------------------------------------------






“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:  
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (excluding all obligations under non-competition,
earn-out or similar agreements and customary post-closing purchase price
adjustments to the extent such purchase price adjustments are less than 5% of
the original purchase price), except trade payables and accrued expenses arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such Indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all obligations, contingent or otherwise, of such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of such Person;
(g)    all obligations of such Person in respect of Disqualified Capital Stock;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guaranty Obligations of such Person with respect to any of the
foregoing.

4834-0494-1091v13    13

--------------------------------------------------------------------------------






For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Hedge Agreement on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 11.3(b).
“Interest Period” has the meaning assigned thereto in Section 4.1(b).
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.
“Investments” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes and other similar instruments
or contracts owned by such Person.
“L/C Commitment” means the lesser of (a) Fifty-Five Million Dollars
($55,000,000) and (b) the Revolving Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender

4834-0494-1091v13    14

--------------------------------------------------------------------------------






pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.5, any other holder from time to time of any of any Lender Party
Obligations and, in each case, their respective successors and permitted
assigns. “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
“Lender Party Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
or with respect to (i) any Hedge Agreement of a Credit Party and/or any of its
Subsidiaries with a Hedge Bank and (ii) any Cash Management Agreement of a
Credit Party and/or any of its Subsidiaries with a Cash Management Bank.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.
“LIBOR” means the greater of (a) 0% or (b) (i) for the purpose of calculating
effective rates of interest for LIBOR Rate Loan, the rate of interest per annum
determined by Administrative Agent based on the rate for United States dollar
deposits for delivery on the first day of each Interest Period for a period
approximately equal to such Interest Period as reported on Reuters Screen
LIBOR01 page (or any successor page) at approximately 11:00 a.m., London time,
two London Business Days prior to the first day of such Interest Period (or if
not so reported, then as determined by Administrative Agent from another
recognized source or interbank quotation), or (ii) for the purpose of
calculating effective rates of interest for Floating Rate Loans, the rate of
interest per annum determined by Administrative Agent based on the rate for
United States dollar deposits for delivery of funds for one (1) month as
reported on Reuters Screen LIBOR01 page (or any successor page) at approximately
11:00 a.m., London time, or, for any day not a London Business Day, the
immediately preceding London Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation).
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

4834-0494-1091v13    15

--------------------------------------------------------------------------------






“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent, Issuing Lender or any Lender in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedge Agreement and any Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or condition (financial or otherwise) of such Persons, taken as a
whole, (b) a material impairment of the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) a material impairment of the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.
“Material Domestic Subsidiary” means each Domestic Subsidiary which, as of the
last day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 7.1, (i) contributed 10% or
more of the Borrower’s Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ended on such date, or (ii) contributed greater than
10% of the Borrower’s consolidated total assets as of such date; provided that,
if the aggregate amount of Consolidated EBITDA for such period or of the
Borrower’s consolidated total assets as of such date contributed by all Domestic
Subsidiaries that are not Material Domestic Subsidiaries exceeds 20% of the
Borrower’s Consolidated EBITDA for such period or 20% of the Borrower’s
consolidated total assets as of such date, the Borrower (or, in the event the
Borrower has failed to do so within ten (10) days, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Domestic
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time or the Fronting Exposure of the
Swingline Lender with respect to Swingline Loans outstanding at such

4834-0494-1091v13    16

--------------------------------------------------------------------------------






time and (ii) otherwise, an amount determined by the Administrative Agent and
the Issuing Lender in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
“New York Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in New York are authorized or required by law to
close.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.  
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.
“Notice of Prepayment” has the meaning assigned thereto Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, naming such

4834-0494-1091v13    17

--------------------------------------------------------------------------------






Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, chief accounting officer, controller or treasurer of the Borrower
substantially in the form attached as EXHIBIT F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
“Participant” has the meaning assigned thereto in Section 11.10(d).
“Participant Register” has the meaning specified in Section 11.10(e).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 6.9 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the

4834-0494-1091v13    18

--------------------------------------------------------------------------------






seller or entity to be acquired, (c) the business to be acquired in such
Acquisition is in a similar line of business as the Borrower’s or any
Subsidiary’s or a line of business incidental or complementary thereto, (d) as
of the date of the consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained and shall be in full
force and effect, and (e) the Borrower shall be in compliance on a Pro Forma
Basis with the financial covenants contained in Section 8.10 as of the last day
of the most recent fiscal quarter ended prior to the consummation of such
Acquisition for which financial statements have been delivered pursuant to
Section 7.1 calculated as if such Acquisition, including the consideration
therefor, had been consummated on such date.
“Permitted Disposition” has the meaning assigned thereto in Section 8.3.
“Permitted Liens” means the Liens permitted pursuant to Section 8.5.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Plan” means any Pension Plan and/or Multiemployer Plan.
“Platform” has the meaning assigned thereto in Section 11.1(e).
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (i) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (ii) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act; and provided
further that the foregoing pro forma adjustment shall be without duplication of
any cost savings or additional costs that are already included in the
calculation of Consolidated EBITDA.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

4834-0494-1091v13    19

--------------------------------------------------------------------------------






“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 11.10(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, at least two (2) Lenders having in the
aggregate Total Credit Exposure representing more than 50% of the Total Credit
Exposure of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, controller or
treasurer of such Person or any other officer of such Person designated in
writing by the Borrower and reasonably acceptable to the Administrative Agent.
Any document delivered hereunder or under any other Loan Document that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Payments” shall have the meaning set forth in Section 8.6.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The aggregate Revolving Credit Commitment
of all the Revolving Credit Lenders shall be $500,000,000.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

4834-0494-1091v13    20

--------------------------------------------------------------------------------






“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) March 1,
2018, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as EXHIBIT A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

4834-0494-1091v13    21

--------------------------------------------------------------------------------






“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
“Specified Transactions” means (a) any Specified Disposition, and (b) any
Permitted Acquisition.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect Material
Domestic Subsidiaries of the Borrower in existence on the Closing Date or which
becomes a party to the Subsidiary Guaranty Agreement pursuant to Section 7.12.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Borrower and Subsidiary Guarantors in favor
of the Administrative Agent, for the ratable benefit of the Lender Parties,
which shall be in form and substance acceptable to the Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).
“Swingline Commitment” means the lesser of (a) Twenty-Five Million Dollars
($25,000,000) and (b) the Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as EXHIBIT A-2, and any amendments,
supplements and modifications thereto, any

4834-0494-1091v13    22

--------------------------------------------------------------------------------






substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Threshold Amount” means $50,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“UCC” means the Uniform Commercial Code as in effect in the State of Minnesota,
as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to sign term in
Section 4.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Withholding Agent” means any Credit Party and the Administrative Agent.
Section 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,

4834-0494-1091v13    23

--------------------------------------------------------------------------------






this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.3    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, as in effect from time to time and applied in a manner
consistent with that used in preparing the audited financial statements required
by Section 7.1(a), except as otherwise specifically prescribed herein
(including, without limitation, as prescribed by Section 11.9). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Section 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
Section 1.5    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) any definition or reference to any
Applicable Law, including, without limitation, the Code, the Commodity Exchange
Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act of 1933, the
UCC, the Investment Company Act of 1940, the Interstate Commerce Act, the
Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

4834-0494-1091v13    24

--------------------------------------------------------------------------------






Section 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.8    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
Section 1.9    Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.
Section 1.10    Covenant Compliance Generally. For purposes of determining
compliance under Section 8.3, Section 8.4, Section 8.5 and Section 8.10, any
amount in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating consolidated net income in the
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(a) or Section 7.1(b), as applicable. Notwithstanding the foregoing,
for purposes of determining compliance with Section 8.4 and Section 8.5, with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no breach of any basket contained in such sections shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness or Investment is incurred; provided that for the
avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.
ARTICLE II
REVOLVING CREDIT FACILITY
Section 2.1    Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a)  the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder until the Revolving Credit Maturity Date.
Section 2.2    Swingline Loans.

4834-0494-1091v13    25

--------------------------------------------------------------------------------






(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 4.14(c) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may in its
sole discretion make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date;
provided, that (i) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and
(ii) the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested), shall not exceed the Swingline
Commitment. Notwithstanding any provision herein to the contrary, the Swingline
Lender and the Borrower may agree that the Swingline Facility may be used to
automatically draw and repay Swingline Loans (subject to the limitations set
forth herein) pursuant to cash management arrangements between the Borrower and
the Swingline Lender (the “Sweep Arrangement”). Principal and interest on
Swingline Loans deemed requested pursuant to the Sweep Arrangement shall be paid
pursuant to the terms and conditions agreed to between the Borrower and the
Swingline Lender (without any deduction, setoff or counterclaim whatsoever). The
borrowing and disbursement provisions set forth in Section 2.3 and any other
provision hereof with respect to the timing or amount of payments on the
Swingline Loans (other than Section 2.4(a)) shall not be applicable to Swingline
Loans made and prepaid pursuant to the Sweep Arrangement. Unless sooner paid
pursuant to the provisions hereof or the provisions of the Sweep Arrangement,
the principal amount of the Swingline Loans shall be paid in full, together with
accrued interest thereon, on the Revolving Credit Maturity Date.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii)    The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such

4834-0494-1091v13    26

--------------------------------------------------------------------------------






Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
(iii)    Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 9.1(g) or
Section 9.1(h) shall have occurred, each Revolving Credit Lender will, on the
date the applicable Revolving Credit Loan would have been made, purchase an
undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan. Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
Section 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of EXHIBIT B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Floating Rate Loan and each Swingline Loan and (ii) at least two (2)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Floating Rate
Loans (other than Swingline

4834-0494-1091v13    27

--------------------------------------------------------------------------------






Loans) in an aggregate principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, (c)
whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the
case of a Revolving Credit Loan, (E) whether the Loans are to be LIBOR Rate
Loans or Floating Rate Loans, and (F) in the case of a LIBOR Rate Loan, the
duration of the Interest Period applicable thereto. If the Borrower fails to
specify a type of Loan in a Notice of Borrowing, then the applicable Loans shall
be made as Floating Rate Loans. If the Borrower requests a Borrowing of LIBOR
Rate Loans in any such Notice of Borrowing, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. A
Notice of Borrowing received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as EXHIBIT C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).
Section 2.4    Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together with each case, together with all accrued but unpaid interest
thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving

4834-0494-1091v13    28

--------------------------------------------------------------------------------






Credit Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first, to the principal amount of outstanding Swingline
Loans, second, to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 9.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as EXHIBIT D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Floating Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Floating Rate Loans, Swingline Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender. If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice.
Partial prepayments shall be in an aggregate amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Floating Rate Loans
(other than Swingline Loans), and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Swingline Loans. A Notice
of Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 4.9 hereof. Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 4.9).
(d)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.
(e)    Hedge Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedge Agreement.
Section 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty,
(i) the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $3,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit

4834-0494-1091v13    29

--------------------------------------------------------------------------------






Commitment of each Revolving Credit Lender according to its Revolving Credit
Commitment Percentage. All Commitment Fees accrued until the effective date of
any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 9.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral for all L/C Obligations in an amount equal to such L/C Obligations)
and shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.
Section 2.6    Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III
LETTER OF CREDIT FACILITY
Section 3.1    L/C Commitment.
(a)    Availability/Existing Letters of Credit. Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue standby Letters of
Credit for the account of the Borrower or any Subsidiary thereof on any Business
Day from the Closing Date through but not including the fifth (5th) Business Day
prior to the Revolving Credit Maturity Date in such form as may be approved from
time to time by the Issuing Lender; provided, that the Issuing Lender shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$500,000, (or such lesser amount as agreed to by the Issuing Lender), (ii) be a
standby letter of credit issued to support obligations of the Borrower or any of
its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of Minnesota. The Issuing Lender shall not at any time be obligated to
issue any Letter of Credit hereunder if such issuance

4834-0494-1091v13    30

--------------------------------------------------------------------------------






would conflict with, or cause the Issuing Lender or any L/C Participant to
exceed any limits imposed by, any Applicable Law. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Notwithstanding the foregoing, on the Closing Date,
the Existing Letters of Credit and all related L/C Obligations shall be deemed
to be Letters of Credit and L/C Obligations outstanding under this Agreement
without any further action by any Person.
(d)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
Section 3.2    Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article V, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by the Issuing Lender and the Borrower. The Issuing Lender shall
promptly furnish to the Borrower a copy of such Letter of Credit and promptly
notify each Revolving Credit Lender of the issuance and upon request by any
Revolving Credit Lender, furnish to such Lender a copy of such Revolving Credit
Letter of Credit and the amount of such Revolving Credit Lender’s participation
therein.
Section 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 4.14(a)(iii), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.3
in accordance with their respective Revolving Credit Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit (excluding the Letter of
Credit issued on or about the date of the Existing Credit Agreement to Travelers
Indemnity Company, or any replacement or replacements therefor) equal to 0.075%
of the Letter of Credit face amount. Such issuance fee shall be payable
quarterly in

4834-0494-1091v13    31

--------------------------------------------------------------------------------






arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.
(c)    Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
Section 3.4    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit (including all Existing Letters of Credit)
issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Lender upon demand at the Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related

4834-0494-1091v13    32

--------------------------------------------------------------------------------






to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, the Issuing Lender will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by the Issuing Lender shall be required to be
returned by the Issuing Lender, such L/C Participant shall return to the Issuing
Lender the portion thereof previously distributed by the Issuing Lender to it.
Section 3.5    Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Floating Rate on such date in the amount of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Floating Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Floating Rate Loans which were then overdue from
the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full.
Section 3.6    Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee (provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower for
damages suffered by the Borrower as a result of the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final

4834-0494-1091v13    33

--------------------------------------------------------------------------------






nonappealable judgment). The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the Issuing Lender’s gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final nonappealable judgment. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
Section 3.7    Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
Section 3.8    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
ARTICLE IV
GENERAL LOAN PROVISIONS
Section 4.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Floating Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Floating Rate plus the Applicable Margin. The Borrower
shall select the rate of interest and Interest Period, if any, applicable to any
Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Floating Rate Loan.
(b)    Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or Section 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period

4834-0494-1091v13    34

--------------------------------------------------------------------------------






of one (1), two (2), three (3), six (6) or twelve (12) months commencing on a
New York Business Day; provided that
(i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan;
(ii)    if any Interest Period would otherwise expire so that the day after the
end of such Interest Period is not a New York Business Day (so that a new
Interest Period could not be selected by Borrower to start on such day), such
Interest Period shall continue up to, but shall not include, the next New York
Business Day after the end of such Interest Period, unless the result of such
extension would be to cause any immediately following Interest Period to begin
in the next calendar month in which event the Interest Period shall continue up
to, but shall not include, the New York Business Day immediately preceding the
last day of such Interest Period;
(iii)    any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the second to last Business Day of the relevant calendar
month at the end of such Interest Period;
(iv)    no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and
(v)    there shall be no more than six (6) Interest Periods in effect at any
time.
(c)    Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), Section
9.1(g) or Section 9.1(h), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default and
provided that such Event of Default has remained uncured for more than thirty
(30) days after written notice from the Administrative Agent, (A) the Borrower
shall no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Floating
Rate Loans, (C) all outstanding Floating Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Floating Rate Loans or such other
Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
(d)    Interest Payment and Computation. Interest on each Floating Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
month commencing May 31, 2015; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each

4834-0494-1091v13    35

--------------------------------------------------------------------------------






Interest Period applicable thereto, and if such Interest Period extends over
three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(e)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
Section 4.2    Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the second Business Day after the Closing Date all or any portion of
any outstanding Floating Rate Loans (other than Swingline Loans in a principal
amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Floating Rate Loans (other than Swingline Loans) or (ii) continue
such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to
convert or continue Loans as provided above, the Borrower shall give the
Administrative Agent irrevocable prior written notice in the form attached as
EXHIBIT E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m. two
(2) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Floating Rate Loan. Any such automatic conversion to a
Floating Rate Loan shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loan. If the Borrower
requests a conversion to, or continuation of, LIBOR Rate Loans, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan except in connection
with a refunding of such loan by a Revolving Credit Loan as contemplated

4834-0494-1091v13    36

--------------------------------------------------------------------------------






by Section 2.2(b). The Administrative Agent shall promptly notify the affected
Lenders of such Notice of Conversion/Continuation.
Section 4.3    Fees.
(a)    Commitment Fee. Subject to Section 4.14(a)(iii), the Borrower shall pay
to the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum,
accruing from and after the Closing Date to the Revolving Credit Maturity Date,
equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any); provided that the amount of outstanding Letters of
Credit and outstanding Swing Line Loans shall be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2015 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due and Letters of Credit) arising under
the Revolving Credit Facility shall have been paid and satisfied in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated. Such commitment fee
shall be distributed by the Administrative Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.
(b)    Other Fees. The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. The Borrower shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
Section 4.4    Manner of Payment.
(a)    Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees

4834-0494-1091v13    37

--------------------------------------------------------------------------------






or L/C Participants’ commissions shall be made in like manner, but for the
account of the Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Section 4.9, Section 4.10, Section 4.11 or Section 11.3
shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 4.1(b)(ii), if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.
(b)    Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.14(a)(ii).
Section 4.5    Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
Section 4.6    Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Section 4.9, Section 4.10, Section 4.11 or Section 11.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify

4834-0494-1091v13    38

--------------------------------------------------------------------------------






the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).
Each Guarantor consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Guarantor rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Guarantor in the
amount of such participation.
Section 4.7    Obligations of Lenders.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Floating Rate Loans, two (2) hours prior to the proposed time of such Borrowing
and (ii) otherwise prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3(b) and Section 3.2
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Floating Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such

4834-0494-1091v13    39

--------------------------------------------------------------------------------






Lender’s Loan included in such borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
(b)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.
Section 4.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Floating Rate Loan as to which the interest
rate is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Floating Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the Borrower
(a “Notice of Changed Circumstances”). Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans or Floating Rate Loan as to
which the interest rate is determined with reference to LIBOR and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR

4834-0494-1091v13    40

--------------------------------------------------------------------------------






Rate Loan or a Floating Rate Loan as to which the interest rate is determined
with reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate
Loans, the Borrower shall either (A) repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon (subject to Section 4.1(d)), on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan; or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Floating Rate Loan as to which the interest rate is not determined by
reference to LIBOR as of the last day of such Interest Period; or (ii) in the
case of Floating Rate Loans as to which the interest rate is determined by
reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Floating Rate Loan as to which the interest rate
is not determined by reference to LIBOR as of the second (2nd) Business Day
after receipt of the Notice of Changed Circumstances from the Administrative
Agent.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Floating Rate Loan as to which the interest
rate is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Floating
Rate Loans as to which the interest rate is determined by reference to LIBOR,
and the right of the Borrower to convert any Loan to a LIBOR Rate Loan or
continue any Loan as a LIBOR Rate Loan or a Floating Rate Loan as to which the
interest rate is determined by reference to LIBOR shall be suspended and
thereafter the Borrower may select only Floating Rate Loans as to which the
interest rate is not determined by reference to LIBOR hereunder, (ii) all
Floating Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Floating Rate Loan as to
which the interest rate is not determined by reference to LIBOR for the
remainder of such Interest Period.
Section 4.9    Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall

4834-0494-1091v13    41

--------------------------------------------------------------------------------






be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
Section 4.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.


(b)    Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved

4834-0494-1091v13    42

--------------------------------------------------------------------------------






but for such Change in Law (taking into consideration such Lender’s or the
Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 4.11    Taxes.
(a)    Defined Terms. For purposes of this Section 4.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

4834-0494-1091v13    43

--------------------------------------------------------------------------------






(c)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other

4834-0494-1091v13    44

--------------------------------------------------------------------------------






documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), Section 4.11(g)(ii)(B), and Section
4.11(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or Form
W-8 BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or Form W-8 BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii)     executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of EXHIBIT H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation”

4834-0494-1091v13    45

--------------------------------------------------------------------------------






described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or Form W-8 BEN-E;
or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8 BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
EXHIBIT H-2 or EXHIBIT H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT
H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

4834-0494-1091v13    46

--------------------------------------------------------------------------------






(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.10(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.
(j)    Survival. Each party’s obligations under this Section 4.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 4.12    Mitigation Obligations; Replacement of Lenders.

4834-0494-1091v13    47

--------------------------------------------------------------------------------






(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.10, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.11, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.10), all of its interests, rights
(other than its existing rights to payments pursuant to Section 4.10 or Section
4.11) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.10;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

4834-0494-1091v13    48

--------------------------------------------------------------------------------






A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4.13    Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender or the Swingline Lender (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
4.14(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral and the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
Section 4.14    Defaulting Lenders.

4834-0494-1091v13    49

--------------------------------------------------------------------------------






(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.13; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.13; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit or Swingline Loans were
issued at a time when the conditions set forth in Section 5.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swingline Loans are held by
the Lenders

4834-0494-1091v13    50

--------------------------------------------------------------------------------






pro rata in accordance with the Revolving Credit Commitments under the
applicable Revolving Credit Facility without giving effect to Section
4.14(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 4.14(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    For Commitment Fees: No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.13.
(C)    With respect to any letter of credit commission not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

4834-0494-1091v13    51

--------------------------------------------------------------------------------






(v)    Cash Collateral/Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.13.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 4.14(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE V
CONDITIONS OF CLOSING AND BORROWING
Section 5.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, and a Swingline Note in favor
of the Swingline Lender (if requested thereby), together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

4834-0494-1091v13    52

--------------------------------------------------------------------------------






(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) no Default or Event of Default has occurred and is continuing as
of the Closing Date; (D) since March 31, 2015, no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect; and (E)  each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and Section 5.2 to the effectiveness of this Agreement and the
initial Extension of Credit.
(ii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization.
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
(d)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2014 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower

4834-0494-1091v13    53

--------------------------------------------------------------------------------






and its Subsidiaries as of March 31, 2015 and related unaudited interim
statements of income and retained earnings.
(ii)    Financial Condition Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer, chief accounting officer, controller or treasurer of the
Borrower, that attached thereto are calculations evidencing compliance with the
covenants contained in Section 8.10 as of the fiscal quarter ending March 31,
2015.
(iii)    Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 4.3 to the extent due and any other accrued and unpaid
fees or commissions due hereunder, (B) to the extent invoiced, all reasonable
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) accrued and unpaid
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent),
and (C) to any other Person such amount as may be due thereto in connection with
the transactions contemplated hereby, including all taxes, fees and other
charges in connection with the execution, delivery, recording, filing and
registration of any of the Loan Documents.
(e)    Miscellaneous.
(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.3(a) and
Section 3.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(ii)    Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.
(iii)    PATRIOT Act. The Borrower and each of the Credit Parties shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.
(iv)    Other Documents. All certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have

4834-0494-1091v13    54

--------------------------------------------------------------------------------






received copies of all other documents, certificates and instruments reasonably
requested thereby, with respect to the transactions contemplated by this
Agreement.
(v)    Existing Indebtedness. All existing Indebtedness of Borrower and its
Subsidiaries (including Indebtedness under the Existing Credit Agreement but
excluding Indebtedness permitted pursuant to Section 8.1 and excluding the
Existing Letters of Credit) shall be repaid in full (or provision therefor shall
have been made with the Administrative Agent to fund the same with the initial
Loan under this Agreement), all commitments (if any) in respect thereof shall
have been terminated (or will be terminated upon payment in full of such
Indebtedness) and all guarantees therefor and security therefor shall be
released (or will be released upon payment in full of such Indebtedness), and if
requested, the Administrative Agent shall have received pay-off letters in form
and substance reasonably satisfactory to it evidencing such repayment,
termination and release.
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
Section 5.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert any Loan to or continue any Loan as a
LIBOR Rate Loan and/or the Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects, except for any representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects, as of
such earlier date.
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the initial borrowing date of a Loan or any date of
conversion of any Loan to or a continuation of any Loan as a LIBOR Rate Loan or
after giving effect to the Loans to be made, continued or converted on such date
or (ii) on the issuance or extension date with respect to such Letter of Credit
or after giving effect to the issuance or extension of such Letter of Credit on
such date.

4834-0494-1091v13    55

--------------------------------------------------------------------------------






(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a), Section 3.2
or Section 4.2, as applicable.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders that:
Section 6.1    Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being conducted and (c) is duly qualified and authorized to do business in
each jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect.
Section 6.2    Authorization Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms. This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
Section 6.3    Ownership. Schedule 6.3 sets forth, as of the Closing Date the
name and jurisdiction of incorporation of each direct and indirect Subsidiary of
the Credit Parties; as to each such Subsidiary, all of the outstanding shares of
Capital Stock thereof are owned directly or indirectly by the Credit Parties
other than (i) director’s qualifying shares or (ii) investments by foreign
nationals mandated by law, in each case under either clause (i) or (ii) in a
collective amount not to exceed 1% of the aggregate outstanding shares of
Capital Stock of such Subsidiary. All of the issued and outstanding shares of
Capital Stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.
Section 6.4    No Conflict; Government Consent. Neither the execution and
delivery by any Credit Parties of the Loan Documents to which it is a party, nor
the consummation by the Borrower of the transactions therein contemplated, nor
compliance by any Credit Parties with the provisions thereof will violate (i)
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or (ii) Borrower's or any
Subsidiary's articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or

4834-0494-1091v13    56

--------------------------------------------------------------------------------






certificate of organization, bylaws, or operating or other management agreement,
as the case may be, or (iii) the provisions of any indenture, instrument or
agreement evidencing Indebtedness or payment obligations in excess of the
Threshold Amount to which Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any Governmental Authority, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by Borrower or
any of its Subsidiaries in connection with the execution and delivery by any
Credit Parties of the Loan Documents to which it is a party, the borrowings
under this Agreement, or the payment and performance by any Credit Parties of
the Obligations under the Loan Documents to which it is a party, or in order to
insure the legality, validity, binding effect or enforceability against any
Credit Parties of any of the Loan Documents to which it is a party.
Section 6.5    Financial Statements. The December 31, 2014 audited consolidated
financial statements of Borrower and its Subsidiaries, and their unaudited
consolidated financial statements dated as of March 31, 2015, heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect as of
the respective dates of such statements (subject, in the case of the interim
financial statements, to normal year-end adjustments and the absence of footnote
disclosures) and fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries at such respective
dates and the consolidated results of their operations for the respective
periods then ended.
Section 6.6    Material Adverse Change. Since March 31, 2015 there has been no
change in the business, Property, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, which could reasonably
be expected to have a Material Adverse Effect.
Section 6.7    Taxes. Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them (after giving effect to any extension) and have
paid all United States federal and state income Taxes and all other material
Taxes due from the Borrower and its Subsidiaries, including, without limitation,
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP. As of the date of
this Agreement, no Tax Liens have been filed and no claims have been asserted
with respect to any such Taxes. The charges, accruals and reserves on the books
of the Borrower and its Subsidiaries in respect of any Taxes or other
governmental charges are adequate.
Section 6.8    Litigation and Guaranty Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of Borrower's officers, threatened against Borrower or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Extensions of Credit. Other than any liability incident to any litigation,
arbitration, investigation,

4834-0494-1091v13    57

--------------------------------------------------------------------------------






proceeding or inquiry which could not reasonably be expected to have a Material
Adverse Effect, the Borrower has, as of the date of this Agreement, no material
Guaranty Obligations not provided for or disclosed in the financial statements
referred to in Section 6.5.
Section 6.9    ERISA. With respect to each Plan, Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither Borrower nor any ERISA Affiliate has filed, pursuant to Section
412(c) of the Code or Section 302(c) of ERISA, an application for a waiver of
the minimum funding standard. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
have a Material Adverse Effect.
Section 6.10    Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
Section 6.11    Compliance With Laws. The Borrower and its Subsidiaries are in
compliance in all respects with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, except
where failure to be in such compliance could not reasonably be expected to have
a Material Adverse Effect.
Section 6.12    Environmental Matters. In the ordinary course of its business,
the officers of Borrower consider the effect of Environmental Laws on the
business of Borrower and its Subsidiaries, in the course of which they identify
and evaluate potential risks and liabilities accruing to Borrower due to
Environmental Laws. On the basis of this consideration, Borrower has concluded
its Property and operations and those of its Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to be in such compliance
could not reasonably be expected to have a Material Adverse Effect, and that
none of Borrower or any of its Subsidiaries is subject to any liability under
Environmental Laws that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any Subsidiary
has received any notice to the effect that its Property and/or operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or arc the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
Hazardous Material, which noncompliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
Section 6.13    Investment Company Act. Neither Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4834-0494-1091v13    58

--------------------------------------------------------------------------------






Section 6.14    No Default. No Default or Event of Default has occurred and is
continuing.
Section 6.15    Intellectual Property Matters. Borrower and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and, to the knowledge of any
of Borrower’s officers, no Credit Party nor any Subsidiary thereof is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations except as could not reasonably be
expected to have a Material Adverse Effect.
Section 6.16    Employee Relations. Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 6.17    Burdensome Provisions. Borrower and its Subsidiaries do not
presently anticipate that future expenditures needed to meet the provisions of
any statutes, orders, rules or regulations of a Governmental Authority will be
so burdensome as to have a Material Adverse Effect. No Subsidiary is party to
any agreement or instrument or otherwise subject to any consensual restriction
or encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than as permitted by Section 8.9 hereof.
Section 6.18    Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any
of its Subsidiaries or, to their knowledge, any of their Related Parties (i) is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
as amended, (ii) is in violation of (A) the Trading with the Enemy Act, as
amended, (B) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”), (iii) is a Sanctioned Person, (iv)
has more than 10% of its assets in Sanctioned Countries, or (v) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. No part of the proceeds of any
Extension of Credit hereunder will be unlawfully used directly or indirectly by
Borrower or Guarantors to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation by any Person
(including any Lender, the Arranger, the Administrative Agent, the Issuing
Lender or the Swingline Lender) of any Anti-Terrorism Laws.
Section 6.19    Disclosure. No financial statement, material report, material
certificate or other material information furnished in writing by or on behalf
of any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated

4834-0494-1091v13    59

--------------------------------------------------------------------------------






hereby and the negotiation of this Agreement or delivered hereunder (as modified
or supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
Section 6.20    Insurance. The properties of the Borrower and each Subsidiary
are insured with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance).
ARTICLE VII
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than (i) contingent indemnification
obligations not then due, and (ii) Letters of Credit) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized in an amount equal to the then outstanding L/C
Obligations) and the Commitments terminated, each Credit Party will, and will
cause each of its Subsidiaries to:
Section 7.1    Financial Statements. Deliver to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
(a)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, within 15 days of the date of any
required public filing thereof) after the end of each Fiscal Year (commencing
with the Fiscal Year ended December 31, 2015), an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income, stockholders’ equity and cash
flows including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
KPMG LLP or any other independent certified public accounting firm of recognized
national standing selected by the Borrower and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.
(b)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, within 15 days of the date of any
required public filing thereof) after the end of the first three fiscal quarters
of each Fiscal Year (commencing with the fiscal quarter ended June 30, 2015), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries

4834-0494-1091v13    60

--------------------------------------------------------------------------------






as of the close of such fiscal quarter and unaudited Consolidated statements of
income and cash flows and a report containing management’s discussion and
analysis of such financial statements for such fiscal quarter and that portion
of the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes, and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer, chief accounting officer, controller
or treasurer of the Borrower to present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries on a consolidated basis for the respective periods then ended.
Documents required to be delivered pursuant to Section 7.1(a) or Section 7.1(b)
or Section 7.2(b) and Section 7.2(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 11.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, governmental or
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Officer’s Compliance Certificates required by Section 7.2 to the
Administrative Agent. Except for such Officer’s Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


Section 7.2    Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    at each time financial statements are delivered pursuant to Section
7.1(a) or Section 7.1(b) a duly completed Officer’s Compliance Certificate
signed by the chief executive officer, chief financial officer, chief accounting
officer, treasurer or controller of the Borrower certifying, among other things,
as to compliance or non-compliance with all financial covenants hereunder and
stating that no Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof;

4834-0494-1091v13    61

--------------------------------------------------------------------------------






(b)    promptly upon receipt thereof, copies of all reports and other
information, if any, furnished to shareholders of Borrowers;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
(e)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
(f)    such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Section 7.3    Notice of Material Events. Give notice in writing to the
Administrative Agent and each Lender, promptly and in any event within five (5)
Business Days (other than with respect to clauses (a) below, which shall be two
(2) Business Days) after a Responsible Officer of Borrower obtains knowledge
thereof, of the occurrence of any of the following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against the Borrower or any Subsidiary thereof that would
reasonably be expected to result in a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Extensions of Credit;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
4300 of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect;
(e)    any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and

4834-0494-1091v13    62

--------------------------------------------------------------------------------






(f)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


Section 7.4    Use of Proceeds. Use the proceeds of the Extensions of Credit for
repayment of all Indebtedness under the Existing Credit Agreement, general
corporate and working capital purposes, acquisitions, capital expenditures,
dividends and distributions, repurchases of the Borrower’s common stock, and
other corporate purposes. The Borrower will not, nor will it permit any
Subsidiary to, request or use any of the proceeds of any Extension of Credit (a)
to purchase or carry any “margin stock” (as defined in Regulation U but
excluding any stock the purchase of which is not subject to restriction or
regulation under Regulation U), or (b) (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Terrorism Laws (ii) in any
Sanctioned Country, (iii) for the purpose of knowingly funding or financing any
Sanctioned Person, or (iv) in any transaction that would result in the violation
of any Sanctions by any Person involved or participating in the transaction,
whether the Borrower, any Subsidiary, any Lender, the Administrative Agent or
any other Lender Party.
Section 7.5    Conduct of Business. Subject to Section 8.2, carry on and conduct
its business in substantially the same fields of enterprise as any of the
businesses of Borrower or its Subsidiaries are presently conducted (or fields of
enterprise incidental or complementary thereto) and do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite organizational
authority to conduct its business in each jurisdiction in which its business is
conducted. In addition, Borrower will, and will cause each Subsidiary, to remain
duly qualified and in good standing as a foreign corporation or other entity in
each jurisdiction in which the character of the properties owned, leased or
operated by it or the business conducted by it makes such qualification
necessary, except where the failure to be so qualified and in good standing
would not be reasonably likely to result in a Material Adverse Effect.
Section 7.6    Taxes. Timely file (after giving effect to any extensions)
complete and correct United States federal and state income Tax returns and all
other material Tax returns required by law and pay when due all United States
federal and state income Taxes and all other material Taxes upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings, with respect to which adequate reserves have
been set aside in accordance with GAAP.
Section 7.7    Insurance. Maintain with financially sound and reputable
insurance companies property insurance, liability insurance and environmental
insurance in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as

4834-0494-1091v13    63

--------------------------------------------------------------------------------






is customarily maintained by similarly situated businesses, and the Borrower
will furnish to any Lender upon request full information as to the insurance
carried.
Section 7.8    Books and Records; Inspection. Keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, at Borrower's expense, if an Event
of Default has occurred and is continuing and otherwise, at the expense of the
Administrative Agent and the Lenders, to inspect any of the Property, books and
financial records of Borrower and each Subsidiary, to examine and make copies of
the books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of Borrower and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate and with reasonable advance notice.
Section 7.9    Maintenance of Property and Licenses.
(a)    Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner; in each case except as
such action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority (each a “License”) required for
each of them to conduct their respective businesses as presently conducted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
Section 7.10    Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws (including
Environmental Laws) and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
Section 7.11    Compliance with ERISA. In addition to and without limiting the
generality of Section 7.10, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur

4834-0494-1091v13    64

--------------------------------------------------------------------------------






any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
Section 7.12    Additional Subsidiaries; Further Assurances.
(a)    As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed by the Administrative Agent in its sole discretion)
after a Material Domestic Subsidiary is organized or acquired, or any Person
becomes a Material Domestic Subsidiary pursuant to the definition thereof, or is
designated by the Borrower or the Administrative Agent as a Material Domestic
Subsidiary, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Subsidiary and shall cause each such Subsidiary to
deliver to the Administrative Agent a joinder to the Subsidiary Guaranty
Agreement in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Subsidiary Guaranty
Agreement joinders to be accompanied by an updated organizational chart for the
Borrower and its Subsidiaries substantially similar to Schedule 6.3 hereto
designating such Material Domestic Subsidiary as such, appropriate corporate
resolutions, other corporate documentation and legal opinions, in each case in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, and such other documentation as the Administrative Agent may reasonably
request.
(b)    Execute any and all further documents, agreements and instruments, and
take all such further actions which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents.
Section 7.13    Post Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 7.13, in each case within the time
limits specified on such schedule.
ARTICLE VIII
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due and Letters of Credit) have been paid and satisfied in full in
cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized in an amount equal to the then outstanding L/C Obligations) and
the Commitments terminated, the Credit Parties will not, and will not permit any
of their respective Subsidiaries to:
Section 8.1     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a)    The Obligations;
(b)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

4834-0494-1091v13    65

--------------------------------------------------------------------------------






(c)    Indebtedness existing on the Closing Date and to the extent each such
obligation is in excess of $5,000,000, listed on Schedule 8.1, and any renewal,
refinancing, extension or replacement thereof (but not the increase in the
aggregate principal amount thereof);
(d)    Indebtedness incurred in connection with Capital Leases and purchase
money Indebtedness to finance the acquisition of assets used in its business, if
(i) at the time of such incurrence no Default or Event of Default has occurred
and is continuing or would result from such incurrence, (ii) such Indebtedness
does not exceed $125,000,000 in aggregate principal amount outstanding at any
time, and (iii) the Borrower shall be in compliance, on a pro forma basis, with
the financial covenants set forth in Section 8.10 as of the end of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 7.1;
(e)    Unsecured intercompany Indebtedness:
(i)    owed by any Credit Party to another Credit Party;
(ii)    owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
(iii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv)    owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 8.4(f);
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(g)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(h)    Other Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section provided that after giving effect
to such Indebtedness (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Borrower shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 8.10 as of the end of
the most recent fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 7.1; and
(i)    Without duplication, Guaranty Obligations with respect to Indebtedness
permitted pursuant to any other clause of this Section 8.1.
Section 8.2    Merger. Merge or consolidate with or into any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that (i) a Non-Guarantor Subsidiary may merge, consolidate,
liquidate or dissolve into (a) another Non-Guarantor

4834-0494-1091v13    66

--------------------------------------------------------------------------------






Subsidiary, (b) any Credit Party (with the Credit Party being the survivor
thereof, and with Borrower being the survivor of any merger with any such
Subsidiary), or (c) any other Person in connection with a Permitted Disposition,
(ii) a Subsidiary Guarantor may merge, consolidate, liquidate or dissolve into
(a) any Credit Party (with Borrower being the survivor of any merger with any
such Subsidiary) or (b) any other Person in connection with a Permitted
Disposition, and (iii) Borrower or any Subsidiary may merge or consolidate with
or into any Person other than Borrower or a Subsidiary in order to effect a
Permitted Acquisition (with Borrower or such Subsidiary being the survivor
thereof).
Section 8.3    Sale of Assets. Lease, sell or otherwise dispose of its Property
to any other Person, except the following (each a “Permitted Disposition”):
(a)    Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business;
(b)    The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(c)    Sales of Property (i) between Credit Parties, (ii) between Non-Guarantor
Subsidiaries, and (iii) by a Non-Guarantor Subsidiary to any Credit Party;
(d)    The licensing of rights to use intellectual property in the ordinary
course of business or in settlement of any litigation or claims in respect of
intellectual property and the leasing of real property or equipment in the
ordinary course of business or as part of or incidental to the provision of
transitional services to a purchaser of Property in connection with a
disposition of such Property permitted by this Agreement;
(e)    Sales of Investments permitted by Section 8.4(a); and
(f)    Any other lease, sale or other disposition of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of pursuant to this clause (f) during the four quarter period
ending with the quarter in which such lease, sale or other disposition occurs,
does not exceed 10% of the Borrower's and its Subsidiaries' consolidated total
assets (as determined as of the last day of the most recently ended fiscal
quarter for which financial statements have been provided under Section 7.1),
and provided further that after giving effect to any disposition of majority
ownership or all or substantially all of the assets of any Subsidiary Guarantor,
Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants contained in Section 8.10 as of the last day of the most recent fiscal
quarter ended prior to the consummation of such disposition for which financial
statements have been delivered pursuant to Section 7.1 calculated as if such
disposition, including the consideration therefor, had been consummated on such
date.
Section 8.4    Investments. Make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor,

4834-0494-1091v13    67

--------------------------------------------------------------------------------






or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, except:
(a)    Cash Equivalent Investments and Investments made pursuant to the
Borrower's Investment Policy and Guidelines as approved and modified from time
to time by Borrower’s board of directors;
(b)    Existing Investments in Subsidiaries and other Investments in existence
on the date hereof;
(c)    Investments constituting Permitted Acquisitions (including, without
limitation, any nominal amounts invested by the Borrower or a Subsidiary thereof
to capitalize a new Subsidiary formed to consummate the applicable Acquisition,
together with any incidental amounts required to be paid as part of the
formation process for such Subsidiary);
(d)    Investments by (i) Credit Parties in other Credit Parties, (ii)
Non-Guarantor Subsidiaries in other Non-Guarantor Subsidiaries, and (iii)
Non-Guarantor Subsidiaries in Credit Parties;
(e)    The repurchase of any Capital Stock of Borrower to the extent permitted
by Section 8.6(a); and
(f)    Other Investments made after the Closing Date, provided that the
aggregate amount of such other Investments does not exceed 20% of Consolidated
Net Worth (as determined as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered under Section 7.1).
In determining the amount of Investments permitted under this clause (f), loans,
advances, bonds, notes, debentures and similar Investments shall be taken at the
principal amount thereof then remaining unpaid, and stocks, mutual funds,
partnership interests and similar Investments shall be taken at the original
cost thereof (regardless of any subsequent appreciation or depreciation therein)
net of any cash distributions in respect thereof.
Section 8.5    Liens. Create, incur, or suffer to exist any Lien in, of or on
the Property of Borrower or any of its Subsidiaries, except
(a)    Liens for Taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(b)    Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
(c)    Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

4834-0494-1091v13    68

--------------------------------------------------------------------------------






(d)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
(e)    Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by Borrower or a Subsidiary in excess of those set forth by regulations
promulgated by the Board of Governors of the Federal Reserve, and (ii) such
account is not intended by the Borrower or any Subsidiary to provide collateral
to the depository institution;
(f)    Liens existing on the date hereof and described in Schedule 8.5, and
Liens securing any refinancing, refunding, renewal or extension of the
Indebtedness or other liabilities or obligations secured by such existing Liens
(provided that (i) the principal amount of such Indebtedness is not increased,
and (ii) the scope of such Liens shall not be increased, or otherwise expanded,
to cover any additional property or type of assets, as applicable, beyond that
in existence on the date hereof, except for products and proceeds of the
foregoing);
(g)    Liens on Property acquired in any Permitted Acquisition, provided that
such Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition;
(h)    Liens granted pursuant to this Agreement;
(i)    Liens to secure the performance of bids, tenders, contracts (other than
for the payment of Indebtedness), leases, statutory obligations, liability to
insurance carriers, surety or appeal bonds, performance bonds or other
obligations of a like nature (including Liens to secure letters of credit issued
to assure payment of such obligations);
(j)    Liens consisting of licenses or leases permitted by Section 8.3(d);
(k)    Liens related to judgments or orders that do not constitute an Event of
Default under Section 9.1(j); and
(l)    Other Liens securing Indebtedness or other liabilities or obligations,
provided that the aggregate principal amount of Indebtedness or other
liabilities or obligations at any time outstanding secured by Liens described in
this clause (l) at any time does not exceed $125,000,000.
Section 8.6    Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof in
respect of such Capital Stock (all of the foregoing, the “Restricted Payments”)
provided that:

4834-0494-1091v13    69

--------------------------------------------------------------------------------






(a)    (i) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, and (ii) the Borrower shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 8.10 as of the end of the most recent fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 7.1, the
Borrower may declare or pay cash dividends on its Capital Stock and/or make
repurchases of its Capital Stock;
(b)    the Borrower or any of its Subsidiaries may pay dividends in shares of
its own Capital Stock and any Subsidiary of the Borrower may pay cash dividends
to the Borrower or any Subsidiary Guarantor; and
(c)    (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may make
Restricted Payments to any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary (and, if applicable, to other holders of its outstanding Capital
Stock on a ratable basis) and (ii) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Capital
Stock on a ratable basis);
provided further that for the avoidance of doubt, the term “Restricted Payments”
shall not be deemed to include any payment or prepayment of principal, interest
or other amounts due in respect of any Indebtedness convertible into shares of
Capital Stock of any Credit Party or any Subsidiary thereof, which Indebtedness
is permitted by Section 8.1.
Section 8.7    Hedge Agreements. Enter into any Hedge Agreement, except Hedge
Agreements entered into for non-speculative purposes.
Section 8.8    Changes in Fiscal Periods. Permit the fiscal year of Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
Section 8.9    No Further Negative Pledges; Restrictive Agreements.
(a)    Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 8.1(d) (provided that any such restriction contained therein relates
only to the asset or assets financed thereby and the products and proceeds
thereof), (iii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(h) in the principal amount of $25,000,000 or
more, (iv) customary restrictions contained in the organizational documents of
any Non-Guarantor Subsidiary as of the Closing Date, (v) customary restrictions
in connection with any Permitted Lien or in any document or instrument governing
any Permitted Lien (provided that any such restriction relates only to the asset
or assets subject to such Permitted Lien and the products and proceeds thereof),
and (vi) customary restrictions contained in an agreement relating to the sale
of Property (to the extent such sale is permitted pursuant to Section 8.3) that
limit the granting of Liens on such Property (and/or, if such Property consists
of all or substantially all of the Capital Stock of any Subsidiary, the Property
of such Subsidiary) pending consummation of such sale.

4834-0494-1091v13    70

--------------------------------------------------------------------------------






(b)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock, (ii) pay any Indebtedness
or other obligation owed to any Credit Party or (iii) make loans or advances to
any Credit Party, except in each case for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents
and (B) Applicable Law.
(c)    Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party, or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 8.1(d) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith and the
products and proceeds thereof), (D) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(h) in the principal amount of
$25,000,000 or more, (E) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien and
the products and proceeds thereof), (F) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (G) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 8.3) that limit the transfer of such Property (and/or, in
case such Property consists of all or substantially all of the Capital Stock of
any Subsidiary, the Property of such Subsidiary) pending the consummation of
such sale, (H) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreements otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto, and (I)
customary provisions restricting assignment of any agreement whether or not such
agreement is entered into in the ordinary course of business.
Section 8.10    Financial Covenants.
(a)    Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 1.75 to
1.00.
(b)    Minimum Consolidated EBITDA. As of the last day of any fiscal quarter,
permit Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to be less than
$400,000,000.
(c)    Notwithstanding the foregoing or anything to the contrary set forth
herein, if any Credit Party shall in connection with any Indebtedness permitted
under Sections 8.1(c), (d), (h) or (i) (herein referred to as “Other
Indebtedness”) agree to an additional financial covenant that is not included in
the provisions set forth in this Section 8.10 or elsewhere in this Agreement
(including any financial covenants added hereto after the effective date of this
Agreement), then this Agreement automatically, and without any further action by
the Borrower or any other party hereto, shall be amended to apply such more
restrictive, or additional, financial covenant (in any case, as in effect

4834-0494-1091v13    71

--------------------------------------------------------------------------------






from time to time) in lieu of (or in addition to, as the case may be) such
financial covenant set forth in this Section 8.10. The Borrower shall promptly
and in any event within three (3) Business Days notify the Administrative Agent
of any more restrictive modification or addition to such Other Indebtedness and
shall promptly deliver all amendment documentation reasonably requested by the
Administrative Agent to give further effect to such modifications hereunder.
Only the Borrower and the Administrative Agent shall be required to execute any
additions or such amendment hereto.


ARTICLE IX
DEFAULT AND REMEDIES
Section 9.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise) and such default shall continue for a period of
five (5) Business Days.
(b)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
(c)    Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Section 7.3, Section 7.4, Section 7.5, or Article VIII.
(d)    Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.

4834-0494-1091v13    72

--------------------------------------------------------------------------------






(e)    Indebtedness Cross-Default. Any Credit Party or any Article IX Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (and in each case any applicable grace period having
expired).
(f)    Change in Control. Any Change in Control shall occur.
(g)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Article IX
Subsidiary shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Laws, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
(h)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Article IX Subsidiary in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii)
the appointment of a trustee, receiver, custodian, liquidator or the like for
any Credit Party or any Article IX Subsidiary or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.
(i)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, except as a result of the release of any Credit Party
pursuant to the terms of the Loan Documents.
(j)    Judgments. The Borrower or any of its Article IX Subsidiaries shall fail
within thirty (30) days to pay, obtain a stay with respect to, or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
(to the extent not fully covered by insurance) of the Threshold Amount (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed

4834-0494-1091v13    73

--------------------------------------------------------------------------------






on appeal or otherwise being appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any of its Article IX Subsidiaries to enforce any such
judgment.
(k)    ERISA. (i) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of the Threshold Amount pursuant to Section 430(k)
of the Code or Section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA
Event shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to have a Material Adverse Effect.
Section 9.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a)    Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 9.1(g) or
Section 9.1(h), the Credit Facility shall be automatically terminated and all
Obligations shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.
(c)    General Remedies. Exercise on behalf of the Administrative Agent, the
Lenders, the Issuing Lender, and any other holder from time to time of any
Lender Party Obligations, all of

4834-0494-1091v13    74

--------------------------------------------------------------------------------






its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Lender Party Obligations.
Section 9.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or the Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
Section 9.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Lender Party
Obligations and all net proceeds from the enforcement of the Lender Party
Obligations shall be applied:
First, to payment of that portion of the Lender Party Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative

4834-0494-1091v13    75

--------------------------------------------------------------------------------






Agent in its capacity as such, the Issuing Lender in its capacity as such and
the Swingline Lender in its capacity as such, ratably among the Administrative
Agent, the Issuing Lender and Swingline Lender in proportion to the respective
amounts described in this clause First payable to them;
Second, to payment of that portion of the Lender Party Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Lender Party Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Lender Party Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and payment
obligations then owing under Hedge Agreements and Cash Management Agreements,
ratably among the Lenders, the Issuing Lender, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Lender Party Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Lender Party Obligations arising under Cash
Management Agreements and Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.
Section 9.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender

4834-0494-1091v13    76

--------------------------------------------------------------------------------






and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lender and the Administrative Agent
under Section 3.3, Section 4.3 and Section 11.3) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.3, Section 4.3 and Section 11.3.


ARTICLE X
THE ADMINISTRATIVE AGENT
Section 10.1    Appointment and Authority.
(a)    Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Except as
provided in Section 10.6 and Section 10.9, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collection agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all rights and liens on any collateral granted by any of the
Credit Parties to secure any of the Lender Party Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Lender Parties). In this connection, the
Administrative Agent, as “collection agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on any collateral (or any
portion thereof) granted under the Loan Documents, or for exercising any rights
and remedies thereunder at the direction of the

4834-0494-1091v13    77

--------------------------------------------------------------------------------






Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collection agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
Section 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 10.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2), or (ii) in the

4834-0494-1091v13    78

--------------------------------------------------------------------------------






absence of both (x) its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final nonappealable judgment, and (y) a
breach in bad faith of the Administrative Agent’s obligations hereunder or under
any other Loan Document. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 10.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
Section 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the

4834-0494-1091v13    79

--------------------------------------------------------------------------------






Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Section 10.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent, in consultation with and subject
to the consent of the Borrower (provided no Event of Default has occurred and is
continuing at the time of such resignation and with such consent not to be
unreasonably withheld), may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with and subject to the consent of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such removal and with such consent
not to be unreasonably withheld), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan

4834-0494-1091v13    80

--------------------------------------------------------------------------------






Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
Section 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 10.8    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.
Section 10.9    Guaranty Matters. Each of the Lenders and Issuing Lender
(including in its or any of its Affiliate’s capacities as a potential Hedge Bank
or Cash Management Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Subsidiary Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted hereunder. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty Agreement and/or other Loan
Documents pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable

4834-0494-1091v13    81

--------------------------------------------------------------------------------






Credit Party such documents as such Credit Party may reasonably request to
release such Subsidiary Guarantor from its obligations under the Loan Documents,
in each case in accordance with the terms of the Loan Documents and this Section
10.9.
Section 10.10    Hedge Agreements and Cash Management Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 9.4 or any
other payments by virtue of the provisions hereof or of any Subsidiary Guaranty
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the any collection proceeds or collateral (including the release or
impairment of any collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Agreements and Hedge Agreements unless the Administrative Agent has received
written notice of such Cash Management Agreements and Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
ARTICLE XI
MISCELLANEOUS
Section 11.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:


Fastenal Company
2001 Theurer Blvd.
Winona, MN 55987-1500
Attention of: Daniel L. Florness
Telephone No.: (507) 453-8211
Facsimile No.: (507) 494-7767
E-mail: dflornes@fastenal.com


With copies to:


Fastenal Company
2001 Theurer Blvd.
Winona, MN 55987-1500
Attention of: Jan Degallier
Telephone No.: (507) 453-8706
Facsimile No.: (507) 494-7607
E-mail: jdegalli@fastenal.com

4834-0494-1091v13    82

--------------------------------------------------------------------------------








If to Wells Fargo as Administrative Agent:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 590-3481


With copies to:


Wells Fargo Bank, National Association
MAC 9305-187
90 South 7th Street, 18th Floor
Minneapolis, MN 55402
Attention of: Cynthia S. Goplen
Telephone No.: (612) 316-4197
Facsimile No.: (612) 316-1621
E-mail: cynthia.s.goplen@wellsfargo.com


If to any Lender:


To the address set forth on the Register


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested”

4834-0494-1091v13    83

--------------------------------------------------------------------------------






function, as available, return e-mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, the Issuing Lender or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
Section 11.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and

4834-0494-1091v13    84

--------------------------------------------------------------------------------






any consent given by the Lenders, if, but only if, such amendment, waiver or
consent is in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and delivered to the
Administrative Agent and, in the case of an amendment, signed by the Borrower;
provided, that no amendment, waiver or consent shall:
(a)    without the prior written consent of the Required Lenders, amend, modify
or waive (i) Section 5.2 or any other provision of this Agreement if the effect
of such amendment, modification or waiver is to require the Revolving Credit
Lenders (pursuant to, in the case of any such amendment to a provision hereof
other than Section 5.2, any substantially concurrent request by the Borrower for
a borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swingline Commitment or (iii) the amount of the L/C Commitment;
(b)    increase the Revolving Credit Commitment of any Revolving Credit Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to Section
9.2) or the amount of Loans of any Lender, in any case, without the written
consent of such Revolving Credit Lender;
(c)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(e)    change Section 4.6 or Section 9.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(f)    change any provision of this Section or reduce the percentages specified
in the definitions of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
(g)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 8.2, in each case, without the written
consent of each Lender; or
(h)    release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Lender
Party Obligations, in any case, from any Guaranty Agreement (other than as
authorized in Section 10.9), without the written consent of each Lender;

4834-0494-1091v13    85

--------------------------------------------------------------------------------






provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; (vi) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time, and (vii)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.


Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2).
Section 11.3    Expenses; Indemnity.
(a)    Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of outside counsel (or in lieu thereof, inside counsel) for
the Administrative Agent) in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any outside counsel (or in lieu thereof, inside
counsel) for the Administrative Agent, any Lender or the

4834-0494-1091v13    86

--------------------------------------------------------------------------------






Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, penalties, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party or any Subsidiary thereof against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

4834-0494-1091v13    87

--------------------------------------------------------------------------------






(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), Issuing
Lender or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of Section
4.7.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
Section 11.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement

4834-0494-1091v13    88

--------------------------------------------------------------------------------






or any other Loan Document to such Lender, the Issuing Lender, the Swingline
Lender or any of their respective Affiliates, irrespective of whether or not
such Lender, the Issuing Lender, the Swingline Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender, the Issuing
Lender, the Swingline Lender or such Affiliate different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 9.4 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 11.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York. This
governing law election has been made by the parties in reliance (at least in
part) on Section 5-1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other Applicable law.
(b)    Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, the Swingline Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the Supreme
Court of the State of New York sitting in New York County, Borough of Manhattan,
and of the United States District Court for the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on

4834-0494-1091v13    89

--------------------------------------------------------------------------------






the judgment or in any other manner provided by law.  Nothing in this Agreement
or in any other Loan Document shall affect any right that the Administrative
Agent, any Lender, the Issuing Lender or the Swingline Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
Section 11.6    Waiver of Jury Trial.
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment which payment or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received by the Administrative Agent.
Section 11.8    Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees

4834-0494-1091v13    90

--------------------------------------------------------------------------------






that the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
Section 11.9    Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
Section 11.10    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may (except as permitted pursuant to Section
8.2) assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

4834-0494-1091v13    91

--------------------------------------------------------------------------------






(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless in
each case each of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Credit
Facility;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C)    the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more

4834-0494-1091v13    92

--------------------------------------------------------------------------------






Approved Funds by a Lender and (B) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 4.8, Section 4.9, Section 4.10, Section 4.11 and Section
11.3 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that

4834-0494-1091v13    93

--------------------------------------------------------------------------------






Lender’s having been a Defaulting Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Credit Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender
(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent has delivered to the Borrower a true and
correct copy of the Register as in effect on the date hereof and from time to
time upon written request of the Borrower, a copy of the then current Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
11.2 that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 4.8, Section
4.9, Section 4.10 and Section 4.11 (subject to the requirements and limitations
therein, including the requirements of Section 4.11(g) (it being understood that
the documentation required under Section 4.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.12 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 4.10 and
Section

4834-0494-1091v13    94

--------------------------------------------------------------------------------






4.11, with respect to such participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.6 as
though it were a Lender.
(e)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
Section 11.11    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any Hedge
Agreement or Cash Management Agreement, or any action or proceeding relating to
this Agreement, any other Loan Document or any Hedge Agreement or Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions

4834-0494-1091v13    95

--------------------------------------------------------------------------------






substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by a Lender Party, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding any
provision in this Agreement to the contrary, the obligations of the
Administrative Agent, the Lenders and the Issuing Lender under this Section
11.11 shall survive termination of this Agreement for a period of one year and
shall continue to bind any former Administrative Agent, Lender, or Issuing
Lender who ceases to be a party to this Agreement for a period of one year
thereafter.
Section 11.12    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
Section 11.13    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
Section 11.14    Survival.

4834-0494-1091v13    96

--------------------------------------------------------------------------------






(a)    All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
Section 11.15    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
Section 11.16    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
Section 11.17    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New

4834-0494-1091v13    97

--------------------------------------------------------------------------------






York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
Section 11.18    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due and Letters of
Credit) arising hereunder or under any other Loan Document shall have been paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized in an amount equal to the then outstanding L/C
Obligations) and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
Section 11.19    USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.
Section 11.20    Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Article VII or Article
VIII hereof shall be given independent effect. Accordingly, the Borrower shall
not engage in any transaction or other act otherwise permitted under any
covenant contained in Article VII or Article VIII, before or after giving effect
to such transaction or act, the Borrower shall or would be in breach of any
other covenant contained in Article VII or Article VIII.
Section 11.21    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has

4834-0494-1091v13    98

--------------------------------------------------------------------------------






any obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facility or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.
Section 11.22    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control.
[Signature Pages Follow]



4834-0494-1091v13    99

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
FASTENAL COMPANY
 
 
 
 
By:
/s/ Daniel L. Florness
 
Daniel L. Florness
 
Its Chief Financial Officer








[Signature Page to $500,000,000 Credit Agreement dated May 1, 2015]

--------------------------------------------------------------------------------






AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing
Lender, and Lender
 
 
 
 
By:
/s/ Cynthia S. Goplen
 
Cynthia S. Goplen
 
Its Vice President





U.S. BANK, NATIONAL ASSOCIATION, as Lender
 
 
 
 
By:
/s/ Tim Landro
 
Tim Landro
 
Its Vice President







MERCHANTS BANK, N.A., as Lender
 
 
 
 
By:
/s/ Randal J. Domeyer
 
Randal J. Domeyer
 
Its Senior Vice President




[Signature Page to $500,000,000 Credit Agreement dated May 1, 2015]

--------------------------------------------------------------------------------










EXHIBIT A-1
FORM OF REVOLVING NOTE
(______________ Bank)
$______________                                May ____, 2015


FOR VALUE RECEIVED, the undersigned, FASTENAL COMPANY, a Minnesota corporation
(“Borrower”), hereby promises to pay on the Revolving Credit Maturity Date under
the Credit Agreement (defined below), to the order of
____________________________________, a __________________, a
______________________ (the “Lender”), at its main office in ___________,
____________, or at any other place designated at any time by the holder hereof,
in lawful money of the United States of America and in immediately available
funds, the principal sum of _______ and no/100 Dollars ($_______________) or, if
less, then the aggregate unpaid principal amount of all advances made by the
Lender to the undersigned under the Revolving Credit Facility pursuant to the
Credit Agreement dated May ____, 2015, by and among the undersigned, the Lender,
Wells Fargo Bank, National Association, in its capacity as “Administrative
Agent,” and each other “Lender” party thereto, as the same may be further
amended from time to time (the “Credit Agreement”), together with interest on
the principal amount hereunder remaining unpaid from time to time (computed on
the basis of the actual number of days elapsed and a 360-day year), from the
date hereof until this Note is fully paid at such interest rates and at such
times as are specified in the Credit Agreement.
This Note is issued pursuant and is subject to the terms of the Credit
Agreement, which, among other things, provides for acceleration of the maturity
hereof upon the occurrence of an Event of Default (as defined in the Credit
Agreement).
The undersigned hereby agrees to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses, in the event this Note is not
paid when due, whether or not legal proceedings are commenced.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Article 11.10 thereof.
[Signature page follows]

4817-2343-6835.v2                        1

--------------------------------------------------------------------------------










                        
FASTENAL COMPANY
 
 
By:
 
 
_______________________
 
Its: _____________________________








[Signature page to $___________ Revolving Note dated
May __, 2015 and payable to the order of ___________________.]



--------------------------------------------------------------------------------








EXHIBIT A-2
FORM OF SWINGLINE NOTE
(Wells Fargo Bank, National Association)
$25,000,000.00                                May ___, 2015




FOR VALUE RECEIVED, the undersigned, FASTENAL COMPANY, a Minnesota corporation
(“Borrower”), hereby promises to pay on the Revolving Credit Maturity Date under
the Credit Agreement (defined below), to the order of Wells Fargo Bank, National
Association, a national banking association (the “Lender”), in lawful money of
the United States of America and in immediately available funds, the principal
sum of up to Twenty Five Million and No/100 Dollars ($25,000,000.00) or, if
less, then the aggregate unpaid principal amount of all advances made by the
Lender to the undersigned under the Swingline Facility pursuant to the Credit
Agreement, dated as of May ___, 2015, by and among the undersigned, the Lender,
Wells Fargo Bank, National Association, in its capacity as “Administrative
Agent,” and each other “Lender” from time to time party thereto, as the same may
be amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), together with interest on the principal amount hereunder remaining
unpaid from time to time (computed on the basis of the actual number of days
elapsed and a 360-day year), from the date hereof until this Note is fully paid
at such interest rates and at such times as are specified in the Credit
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.
This Note is issued pursuant and is subject to the terms of the Credit
Agreement, which, among other things, provides for acceleration of the maturity
hereof upon the occurrence of an Event of Default.
The undersigned hereby agrees to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses, in the event this Note is not
paid when due, whether or not legal proceedings are commenced.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF
LAWS.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Section 11.10 thereof.
[Signature Page Follows]





4814-3835-5235v3

--------------------------------------------------------------------------------






FASTENAL COMPANY
 
 
By:
 
 
[____________]
 
Its: [____________]










--------------------------------------------------------------------------------










EXHIBIT B
FORM OF NOTICE OF BORROWING




_____________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re: Notice of Borrowing


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May ___, 2015,
as amended from time to time (the “Credit Agreement”) by and among Fastenal
Company, a Minnesota corporation (the “Borrower”), the Lenders from time to time
parties to the Credit Agreement (the “Lenders”), and Wells Fargo Bank, National
Association, a national banking association (in its individual capacity, “Wells
Fargo,” in its administrative agent capacity for the Lenders, “Administrative
Agent,” and in its capacity as Swingline Lender, the “Swingline Lender”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.
(1)    Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Credit Loans in the aggregate principal
amount of $_______________ to the Borrower under the terms of the Credit
Agreement on ___________ __, 20__ (which is a Business Day). Of the requested
Revolving Credit Loans, $_____________ is to be a Floating Rate Loan and
$_______________ is to be a LIBOR Rate Loan (other than a Swingline Loan) with
an Interest Period of ______________.
(2)    Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan in the aggregate
principal amount of $_____________ to the Borrower under the terms of the Credit
Agreement on ___________ __, 20__ (which is a Business Day).



4823-2813-7507.v2



--------------------------------------------------------------------------------






The undersigned hereby certifies that all of the conditions precedent under
Article V of the Credit Agreement have been satisfied.
Executed this _____ day of ___________, 20__.
FASTENAL COMPANY
 
 
By:
 
 
[____________]
 
Its: [____________]










4823-2813-7507.v2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTICE OF ACCOUNT DESIGNATION
ACCOUNT DESIGNATION
(For Disbursement of Loan Proceeds by Funds Transfer)
[ ]
NEW
[ ]
REPLACE PREVIOUS DESIGNATION
[ ]
ADD
[ ]
CHANGE
[ ]
DELETE LINE NUMBER _______



This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of that certain Credit Agreement dated as of May ____, 2015 (as amended,
the “Credit Agreement”) by and among Fastenal Company, a Minnesota corporation
(the “Borrower”), the Lenders from time to time parties to the Credit Agreement
(the “Lenders”), and Wells Fargo Bank, National Association, a national banking
association (in its individual capacity, “Wells Fargo,” in its administrative
agent capacity for the Lenders, “Administrative Agent,” and in its capacity, as
a Swingline Lender, the “Swingline Lender”). The Administrative Agent is
authorized to rely on this Account Designation until it has received a new
Account Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.
Beneficiary Bank and Account Holder Information
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
 
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Maximum Transfer Amount:
 
Further Credit Information/Instructions:
 



[Signature Page Follows]
    



4851-4644-7651.v2



--------------------------------------------------------------------------------






BORROWER:


Date: ________________, 20__
FASTENAL COMPANY
 
 
 
 
 
By:
 
 
 
[____________]
 
 
Its: [____________]








4851-4644-7651.v2



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTICE OF PREPAYMENT




______________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re: Notice of Borrowing


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May _____, 2015,
as amended from time to time (the “Credit Agreement”) by and among Fastenal
Company, a Minnesota corporation (the “Borrower”), the Lenders from time to time
parties to the Credit Agreement (the “Lenders”), and Wells Fargo Bank, National
Association, a national banking association (in its individual capacity, “Wells
Fargo,” in its administrative agent capacity for the Lenders, “Administrative
Agent,” and in its capacity as Swingline Lender, the “Swingline Lender”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.
(1)    Pursuant to Section 2.4(c) of the Credit Agreement, the Borrower hereby
delivers this irrevocable Notice of Prepayment to the Administrative Agent. The
Borrower shall prepay Revolving Credit Loans in an aggregate principal amount of
$_______________ under the terms of the Credit Agreement on ___________ __, 20__
(which is a Business Day). Of the prepaid amounts, $_____________ is a Floating
Rate Loan, $______________ is a LIBOR Rate Loan (other than a Swingline Loan)
and $______________ is a Swingline Loan.

4833-1819-0155.v2

--------------------------------------------------------------------------------






Executed this _____ day of ___________, 20__.
FASTENAL COMPANY
 
 
By:
 
 
[____________]
 
Its: [____________]








4833-1819-0155.v2

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION


____________ __, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re: Conversion/Continuation Notice


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of May _____, 2015,
as amended from time to time (the “Credit Agreement”) by and among Fastenal
Company, a Minnesota corporation (the “Borrower”), the Lenders from time to time
parties to the Credit Agreement, and Wells Fargo Bank, National Association, a
national banking association (in its individual capacity, “Wells Fargo,” and in
its administrative agent capacity for the Lenders, “Administrative Agent”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.
Pursuant to Section 4.2 of the Credit Agreement, Borrower hereby requests [the
conversion of all or a portion of its outstanding Floating Rate Loans to a LIBOR
Rate Loan with an Interest Period ending on ____________] [the continuation of
all or part of outstanding LIBOR Rate Loans into a subsequent Interest Period]
[the conversion of all or a portion of its LIBOR Rate Loans to Floating Rate
Loans], as follows:
(a)
The aggregate dollar amount of Revolving Credit Loans to which this Notice
applies is $___________________.

(b)
The effective date of continuation/conversion is to be ___________.

(c)
The aggregate amount of [said outstanding Floating Rate Loans that are to be
converted to] [said outstanding LIBOR Rate Loans that are to be continued as]
LIBOR Rate Loans, and each requested Interest Period, are:

Amount
 
 
Interest Period
$___________
 
 
__________ months
$___________
 
 
__________ months






4828-8211-3571.v2

--------------------------------------------------------------------------------






(d)
The aggregate amount of said outstanding LIBOR Rate Loans that are to be
converted to Floating Rate Loans is $___________.

The undersigned hereby certifies that all of the conditions precedent to this
request under Article V of the Credit Agreement have been satisfied.
Date: ____________, 20__
FASTENAL COMPANY
 
 
 
 
 
By:
 
 
 
[____________]
 
 
Its: [____________]








2

--------------------------------------------------------------------------------






EXHIBIT F
COMPLIANCE CERTIFICATE


To:        Cindy Goplen
Wells Fargo Bank, National Association, as Administrative Agent


Date:        __________________, 20___


Subject:    __________________, 20___ Financial Statements


In accordance with our Credit Agreement dated as of May __, 2015 (as heretofore
and hereafter amended, the “Credit Agreement”), attached are the financial
statements of Fastenal Company (the “Borrower”) and its Subsidiaries as of and
for ________________, 20____ (the “Reporting Date”) and the year-to-date period
then ended (the “Current Financials”) which are required to be delivered
pursuant to Section 7.1 of the Credit Agreement. All terms used in this
certificate have the meanings given in the Credit Agreement.
I certify that the Current Financials have been prepared in accordance with
GAAP, applied on a basis consistent with the accounting practices reflected in
the annual financial statements of Borrower referred to in Section 7.1(a) of the
Credit Agreement subject to year-end audit adjustments and absence of footnotes,
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a Consolidated and consolidating basis as of
the date thereof.
Events of Default. (Check one):
[ ]    The undersigned does not have knowledge of the occurrence of a Default or
Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.
[ ]    The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
Financial Covenants. I further hereby certify as follows:
1.
Consolidated Total Leverage Ratio. Pursuant to Section 8.10(a) of the Credit
Agreement, as of the Reporting Date, the Consolidated Total Leverage Ratio of
the Borrower and its Subsidiaries was _____ to 1.00, which [ ] satisfies [ ]
does not satisfy the requirement that such ratio be not more than 1.75 to 1.00
as of any fiscal quarter end.

2.
Minimum Consolidated EBITDA. Pursuant to Section 8.10(b) of the Credit
Agreement, as of the Reporting Date, the Consolidated EBITDA of the Borrower and
its Subsidiaries was $_______________, which [ ] satisfies [ ] does not satisfy
the requirement that Consolidated EBITDA be at least $400,000,000.00 for each
fiscal quarter.


4824-0665-9107.v3

--------------------------------------------------------------------------------






Attached hereto as Annex I are all relevant facts in reasonable detail to
evidence, and the computations of the financial covenants referred to above.
These computations were made in accordance with GAAP.
FASTENAL COMPANY
 
 
By:
 
 
[____________]
 
Its: [____________]










--------------------------------------------------------------------------------






ANNEX I
To
Compliance Certificate
(Financial Covenant Detail and Calculations)







--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
 
2.
Assignee:
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower(s):
Fastenal Company
 
 
 
4.
Administrative Agent:
Wells Fargo Bank, National Association, as Administrative Agent under the Credit
Agreement





1 Select as applicable

4843-0843-9075.v2



--------------------------------------------------------------------------------






5.
Credit Agreement:
The Credit Agreement dated as of May ____, 2015 among Fastenal Company, the
Lenders parties thereto and Wells Fargo Bank, National Association, as
Administrative Agent
6.
Assigned Interest:
 
 
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
 
$
 
 
%
 
$
 
$
 
 
%
 
$
 
$
 
 
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 
ASSIGNEE
 
 
 
[Name of Assignor]
 
[Name of Assignee]
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 



Accepted:
 
[Consented to:]3
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
FASTENAL COMPANY
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 



2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



4843-0843-9075.v2



--------------------------------------------------------------------------------






[Consented to:]4
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as [Issuing Lender]
[Swingline Lender]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 





4 To be added only if the consent of the Issuing Lender or Swingline Lender is
required by the terms of the Credit Agreement.



4843-0843-9075.v2



--------------------------------------------------------------------------------






ANNEX I


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
            
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2     Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



4843-0843-9075.v2



--------------------------------------------------------------------------------






3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





4843-0843-9075.v2



--------------------------------------------------------------------------------






EXHIBIT H-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May __, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wells Fargo Bank, National Association, an Administrative
Agent (“Administrative Agent”), and each lender from time to time party thereto
and FASTENAL COMPANY, as Borrower.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
 
Name:
 
Title:
Date:
__________ ___, 20[ ]



 

4814-2551-1715.v2    



--------------------------------------------------------------------------------






EXHIBIT H-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May __, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wells Fargo Bank, National Association, an Administrative
Agent (“Administrative Agent”), and each lender from time to time party thereto
and FASTENAL COMPANY, as Borrower.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
Date:
__________ ___, 20[ ]




4814-2551-1715.v2    



--------------------------------------------------------------------------------






EXHIBIT H-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May __, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wells Fargo Bank, National Association, an Administrative
Agent (“Administrative Agent”), and each lender from time to time party thereto
and FASTENAL COMPANY, as Borrower.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:
Date:
__________ ___, 20[ ]




4814-2551-1715.v2    



--------------------------------------------------------------------------------






EXHIBIT H-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of May __, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wells Fargo Bank, National Association, an Administrative
Agent (“Administrative Agent”), and each lender from time to time party thereto
and FASTENAL COMPANY, as Borrower.
Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:
Date:
__________ ___, 20[ ]






4814-2551-1715.v2    

